DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1, 9, 16-18 & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O, Seong-IL (US 11,56,173).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art 
	Claims 1, 9 & 16-17, O (see Fig. 17) clearly shows a memory structure including a plurality of memory dies (1070 & 1080) stacking atop another, wherein each memory die includes at least two memory devices (MEM), and each memory device also includes at least two memory banks (see Fig. 3 showing each memory device has plurality of banks 480 inside each memory device as claimed), Additionally, Fig. 18 shows each memory die (see top 1080 as one example) has at least a first local processor (LCS2) connected to at least one memory bank from MEM device as needed (see also Fig. 1-3) for performing its local calculation (as WRITE. READ or DECRYPT) see Figs. 5-9 & 15 for details, and at least another/second local processor (LP2) for performing another/second local calculation (as WRITE, READ or DECRYPT) on another/second bank if desired. Additionally, Fig. 17 shows a host CPU (2000) sending command/instructions through a bus I/O channel (20) directed to each local memory die/CPU for executing a local data calculations on local bank data global die (1010) with its on-chip processor (1040) for executing a global calculation on these local calculation results data retrieved from the upper die stacks (100) through plurality of local I/O channels (or vertical Via-holes TSV) well-known to a skilled person in this art.
	Claims 18 & 20, Fig. 17 shows a host device (200) with its own processor cores (CR1 & CR2) which acts as the claimed “system/host processor” for processing other system/global processing tasks such as imaging, speech processing, and/or communicating with programmer and the global processor (OCP) as well.

    PNG
    media_image1.png
    496
    684
    media_image1.png
    Greyscale


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 9, 16-17 are rejected under 35 U.S.C. 102a(1) as being anticipated by prior IEEE publication of Zhu et al (see the PDF paper of “A 3D-stacked logic-in-memory accelerator for application-specific data intensive computing” article cited in PTO-892, as also attached herein from Google.
	Regarding all these claims, Zhu et al (see Fig. 1) showing stacking dies, with each die has its own memory banks and its own local processor (or custom app-specific logic) for executing its own data calculation on its own local memory banks. Specifically, Fig. 2a shows a global processor (shown as CPU) accessing the local data results from a stacked die/chip (3D-stacked LiM device), through a data I/O channel for executing a global data calculation, and Fig. 2b shows each such local die (first or second die as claimed) also has its own local processors (see DRAM logic die) located beneath a plurality of memory banks, and each 3D-stacked device sharing bank data through plurality of local TSVs (or via-holes) of the whole memory device stacked structure as claimed. Thus, local data from each local bank of each local die are fetched out and calculated, and their local results can be routed out to the host I/O channel o main bus for performing further global data execution if desired by one having ordinary skilled in this art. See their entire teachings (Figs. 3-8) for further details.

    PNG
    media_image2.png
    405
    1354
    media_image2.png
    Greyscale




5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827